Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDEMENT 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Matthew Zischka on February 26, 2021 to amend claim 6, claim 8 and change the dependencies of claims 9 and 19 as follow:

6. (Currently Amended) A deterministic packet switch for switching a plurality of guaranteed-rate (GR) traffic flows over a set of output ports, without processing packet headers, wherein each GR traffic flow is associated with a guaranteed data-rate, comprising: 
N input ports, each comprising a data-receiver; 
M output ports, each comprising a data-transmitter; 
NxM queues, wherein each of said N input ports is associated with M of said NxM queues and each of said M output ports is associated with N of said NxM queues, wherein each of said NxM queues buffers data which belongs to those of said GR traffic flows which arrive at a particular one of said N input ports and which depart from a particular one of said M output ports, and wherein each of said NxM queues is associated with a guaranteed data-rate; 
a first memory for storing a first periodic schedule; 
a controller operable to receive control packets from a network control-plane; 
wherein said first periodic schedule specifies which of said N*M queues, if any, has reservations to receive and buffer data for a plurality of time-intervals in a scheduling-interval; 

wherein for each of said NxM queues, said first periodic schedule reserves a substantially-equal amount of time for receiving data in each half of said scheduling-interval; 
and wherein said controller can configure said first memory with said first periodic schedule.  

8. (Currently Amended) The deterministic packet switch of claim 7, wherein for each of said NxM queues, 

9. (Currently Amended) The deterministic packet switch of claim 7, wherein for each of said NxM queues, said first periodic schedule reserves a substantially-equal amount of time for receiving data in each quarter of said scheduling-interval, and said second periodic schedule reserves a substantially-equal amount of time for transmitting data in each quarter of said scheduling- interval.   

19. (Currently Amended) The deterministic packet switch of claim 7, further comprising: a third memory for storing a third periodic schedule, wherein said third periodic schedule specifies which of said sub-queues, if any, associated with each of said NxM queues, if any, has reservations to receive data, for a plurality of time-intervals in said scheduling-interval; a fourth .

Reasons for Allowance
Claims 1-38 are allowed.
The following is a further examiner’s statement of reasons for allowance claims 1 and 6:

Regarding claim 1, the prior arts of record fails to teach a method of operating a plurality of switches within a packet-switched network that delivers Guaranteed-Rate (GR) traffic flows, each of said plurality of switches comprising N input ports; M output ports; NxM queues, wherein each of said N input ports is associated with M of said NxM queues and each of said M output ports is associated with N of said NxM queues, and wherein each of said NxM queues buffers data which belongs to those of said GR traffic flows which arrive at a particular one of said N input ports and which depart from a particular one of said M output ports, and wherein each of said N*M queues is associated with a guaranteed data-rate; a first memory, said method comprising: for each switch of said plurality of switches, determining a first periodic schedule that identifies which of said NxM queues, if any, has reservations to receive and buffer data, for a plurality of time-intervals within a schedulingsaid first periodic schedule reserves a sufficient amount of time for receiving data in said scheduling interval to meet the guaranteed data-rate requirement of said NxM queue; and wherein for each queue of said NxM queues, said periodic schedule reserves a substantially-equal amount of time for receivinq data in each half of said N scheduling-interval.

Regarding claim 9, the prior arts of record fails to teach a deterministic packet switch for switching a plurality of guaranteed-rate (GR) traffic flows over a set of output ports, without processing packet headers, wherein each GR traffic flow is associated with a guaranteed data-rate, comprising: N input ports, each comprising a data-receiver; M output ports, each comprising a data-transmitter; NxM queues, wherein each of said N input ports is associated with M of said NxM queues and each of said M output ports is associated with N of said NxM queues, wherein each of said NxM queues buffers data which belongs to those of said GR traffic flows which arrive at a particular one of said N input ports and which depart from a particular one of said M output ports, and wherein each of said NxM queues is associated with a guaranteed data-rate; a first memory for storing a first periodic schedule; a controller operable to receive control packets from a network control-plane; wherein said first periodic schedule specifies which of said N*M queues, if any, has reservations to receive and buffer data for a plurality of time-intervals in a scheduling-interval; wherein for each of said NxM queues, said first periodic schedule reserves a sufficient amount of time for receiving data in said scheduling-interval to satisfy the guaranteed data-rate requirement of said NxM queue; wherein for each of said NxM queues, said first periodic schedule reserves a substantially-equal amount of time for receiving data in each half of said scheduling-interval; and wherein said controller can configure said first memory with said first periodic schedule.  

The closest prior art of reference taught by the inventor Syzmanski (US 8665722) generally teaches operating a plurality of switches within a packet-switched network (Abstract and Col. 5, lines 16-18) that delivers pre-established Guaranteed-Rate (GR) traffic flows (Claim 1, preamble), each of said plurality of switches comprising N input ports (Fig. 1C, input ports 12); M output ports (Fig. 1C, output ports 14); NxM queues (Fig. 1C, N queues 35 and M queues 36), wherein each of said N input ports is associate with M of said NxM queues and each of said M output ports is associated with N of said NxM queues, wherein each of said queues is associated with a guaranteed data-rate (Claim 1, preamble: wherein each GR traffic flow is associated with a guaranteed data rate); for each switch of said plurality of switches, determining for each input port of said N input ports at that switch, a first schedule that identifies which of said M queues to buffer each arriving packet for that input port, based upon the arrival time-slot of that arriving packet within said scheduling frame (Col. 10, lines 57-67, transmission have to be scheduled); storing the first periodic schedules of that switch.

Furthermore, Syzmanski (US 2011/0044174) generally teaches utilizing periodic schedules during transmissions (paragraph [0116], lines 5-19).

However neither of these references alone or in combination teach the features highlighted below: 
wherein each of said NxM queues buffers data which belongs to those of said GR traffic flows which arrive at a particular one of said N input ports and which depart from a particular one of said M output ports; said first periodic schedule reserves a sufficient amount of time for receiving data in said scheduling-interval to satisfy the guaranteed data-rate requirement of said NxM queue; wherein for each of said NxM queues, said first periodic schedule reserves a substantially-equal amount of time for receiving data in each half of said scheduling-interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637     


/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637